Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted August 2, 2021, wherein claim 1 is amended.  This application is a national stage application of PCT/CN2017/092199, filed July 7, 2017.
Claims 1-10 are pending in this application.

Election/Restrictions
Applicant’s traverse of the June 2, 2021 requirement for restriction is acknowledged.  While the response submitted August 2, 2021 does not explicitly contain an election of a group for prosecution on the merits, Applicant’s representative indicated by telephone on August 24, 2021 that group I (A pulsatilla saponin B4 preparation for injection) is provisionally elected.  Therefore Applicant’s reply constitutes a proper reply to the restriction requirement.  Applicant’s arguments of record with respect to the aforementioned traversal are acknowledged and found to be not persuasive to remove the requirement for restriction.  Specifically, Applicant argues that a purified composition consisting of the specific compound Pulsatilla saponins B4 constitutes a special technical feature over the prior art, because the cited reference CN102068509 describes only heterogeneous compositions comprising multiple saponins rather than the purified saponins B4.  However, upon further consideration of the state of the art, compositions comprising purified Pulsatilla saponins B4 also do not represent a special technical feature over the art.  For example Foreign patent publication CN102234305 (Reference and English machine translation included with PTO-892) discloses isolation and freeze-drying of this specific 
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-5 and 10 are pending in this application and examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claim 1 refers to “unavoidable impurities” as a component of the composition.  This term, defining the impurities as unavoidable, is a vague and relative term, rendering the claim, and its dependent claims, indefinite.  Specifically, the presence of an impurity in a sample is highly dependent on the source and processing conditions by which the sample was obtained, and it is unclear what differentiates an avoidable impurity from an unavoidable one.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “an intravenous injection and/or an intramuscular injection”, and the claim also recites “more preferably an intramuscular injection,” which is the narrower statement of the range/limitation.  Similarly claim 3 describes an aqueous injection, then further states that the mass percentage of the pulsatilla saponins is within a specific range, and then further gives a more preferred range, and claim 4 describes a lyophilized powder and then gives narrower preferred and more preferred ranges for the mass ratio of saponins to excipient.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Foreign patent publication CN102234305, reference and English machine translation included with PTO-892) in 
The claimed invention is directed to a composition consisting of Pulsatilla saponin B4 (also known as anemoside B4) an excipient, and unavoidable impurities, in the form of an aqueous injection or a lyophilized powder for injection.  Dependent claims 2-5 and 7 further define the specific characteristics of the pharmaceutical forms claimed.
Liu et al. discloses that Pulsatilla, particularly saponins thereof, has various medicinal properties, (paragraph 2) and discloses Pulsatilla saponin B4, which is the same compound recited in the instant claims. (paragraphs 3-6) Liu et al. further discloses a method for preparing high-purity Pulsatilla saponins B4. (paragraphs 8-9) Several examples are given wherein Pulsatilla saponin B4 is purified at high purity, and subjected to concentration, freeze-drying, and crystallization. (paragraphs 13-23) Liu et al. does not disclose compositions of Pulsatilla saponins B4 additionally including an excipient.
Yang et al. discloses preparation of drugs from the active component of Pulsatilla. (paragraph 2) The active component consists principally of saponins. (paragraph 8) Specific pharmaceutical forms comprising Pulsatilla saponins include lyophilized powders for injection containing mannitol as an excipient, (paragraphs 72-78) and aqueous injection compositions. (paragraphs 79-80)
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare Pulsatilla saponin B4 as an aqueous injectable solution or as a lyophilized powder for injection comprising mannitol as an excipient.  One of ordinary skill in the art would have found these compositions to be obvious as it involves using a known technique to improve a similar product.  Specifically, the base product Pulsatilla saponins B4 was known in the art.  Furthermore the prior art Yang et al. discloses improving a similar product (a mixture of Pulsatilla saponins) by formulation as specific pharmaceutical forms with an excipient such as a lyophilized powder or aqueous solution, and 
Therefore the invention taken as a whole is prima facie obvious.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (Reference included with PTO-892) in view of Yang et al. (Foreign patent publication CN102068509, reference and English machine translation included with PTO-892)
The claimed invention is directed to a composition consisting of Pulsatilla saponin B4 (also known as anemoside B4) an excipient, and unavoidable impurities, in the form of an aqueous injection or a lyophilized powder for injection.  Dependent claims 2-5 and 7 further define the specific characteristics of the pharmaceutical forms claimed.
Ye et al. discloses triterpene glycosides isolated from Pulsatilla chinensis. (p. 183 left column first paragraph) One of these compounds is the compound Pulsatilla saponins B4 recited in the instant claims. (p. 183 right column table 1 compound 5) These compounds including compound 5 were seen to possess antitumor activity. (p. 185 table 2) Ye et al. does not disclose compositions of Pulsatilla saponins B4 additionally including an excipient as recited in the instant claims.
Yang et al. discloses preparation of anti-tumor drugs from the active component of Pulsatilla. (paragraphs 2 and 7) The active component consists principally of saponins. (paragraph 8) Specific pharmaceutical forms comprising Pulsatilla saponins include lyophilized powders for injection containing mannitol as an excipient, (paragraphs 72-78) and aqueous injection compositions. (paragraphs 79-80)
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare Pulsatilla saponin B4 as an aqueous injectable solution or as a lyophilized powder for injection comprising mannitol as an excipient.  One of ordinary skill in the art would have found these compositions to be obvious as it involves using a known technique to improve a similar product.  
Therefore the invention taken as a whole is prima facie obvious.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	8/25/2021